DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the shoulder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitations “the exit openings” and "the reinforcement elements" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 22-23, 25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggebrecht (EP 2266854 A2 – see translation provided by Examiner).
	With respect to claim 16, Eggebrecht teaches a noise damper (Figure 1, #14) for a compressed-air system, for a brake system of a utility vehicle (see abstract), comprising: a housing (8/22) having an inlet channel (defined by channel along axis #6) for a compressed-air stream and with a chamber (defined by chamber accommodating damping means #24) for accommodating sound-damping material (24); wherein the inlet channel (6) and the chamber are separated, perpendicularly with respect to the compressed-air stream, by a separating plate (defined by unlabeled perforated plate within wedge portion #25) which is closed in a central region (clearly seen) and which, in an outer peripheral region of the compressed-air stream, has multiple openings for introducing the compressed air directly into the chamber (openings clearly seen in the outer peripheral region).  
	With respect to claim 18, Eggebrecht teaches further comprising: sound-damping material (24) which is in direct contact with the separating plate (defined by unlabeled perforated plate within wedge portion #25) and which is present under preload in the chamber, such that the compressed-air stream, after passing through the openings, passes directly into the sound-damping material (24) and, during operation, an air gap between sound-damping material (25) and the separating plate (defined by unlabeled perforated plate within wedge portion #25) is prevented (See translation, page 6, ¶ #4, which discusses compression/preload of damping material #24).  
	With respect to claim 22, Eggebrecht teaches wherein the housing (8/22) has a first housing part (8) and a second housing part (22), wherein the first housing part (8) and the second housing part (22) includes a connection arrangement (16) for fixedly connecting the first housing part (8) and the second housing part (22) to one another (See translation, page 5, last ¶).  
	With respect to claim 23, Eggebrecht teaches wherein the connection arrangement (16) includes at least one of the following: a bayonet fastener; a detent connection; a groove-type connection; and an adhesive connection (See translation, page 5, last ¶).  
	With respect to claim 25, Eggebrecht teaches wherein the connection arrangement (16) provides a sealed connection between the first housing part (8) and the second housing part (22) to prevent an undesired escape of air between the first housing part (8) and the second housing part (22).  
	
	With respect to claim 28, Eggebrecht teaches a pneumatic brake system (Figure 1) for a utility vehicle (see abstract), comprising: a venting device (14), which includes a noise damper (14), wherein the noise damper includes a housing (8/22) having an inlet channel (defined by channel along axis #6) for a compressed-air stream and with a chamber (defined by chamber accommodating damping means #24) for accommodating sound-damping material (24); wherein the inlet channel (6) and the chamber are separated, perpendicularly with respect to the compressed-air stream, by a separating plate (defined by unlabeled perforated plate within wedge portion #25) which is closed in a central region (clearly seen) and which, in an outer peripheral region of the compressed-air stream, has multiple openings for introducing the compressed air directly into the chamber (openings clearly seen in the outer peripheral region); wherein the compressed-air inlet of which is connected to the venting device.  
	With respect to claim 29, Eggebrecht teaches a method for producing a noise damper (Figure 1, #14) for a compressed-air system, for a brake system of a utility vehicle (see abstract), the method comprising: forming a housing (8/22); forming an inlet channel (defined by channel along axis #6) for a compressed-air stream; forming a chamber (defined by chamber accommodating damping means #24) for accommodating sound-damping material (24); forming a separating plate (defined by unlabeled perforated plate within wedge portion #25) which separates the inlet channel (6) and the chamber (defined by chamber accommodating damping means #24) perpendicularly with respect to the compressed-air stream; and forming multiple openings (openings clearly seen in the outer peripheral region or separating plate) in an outer peripheral region of the compressed-air stream to introduce the compressed air into the chamber (defined by chamber accommodating damping means #24).  
	With respect to claim 30, Eggebrecht teaches wherein the chamber (defined by chamber accommodating damping means #24) is fully filled, or overfilled, with the sound-damping material (24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eggebrecht (EP 2266854 A2 – see translation provided by Examiner).
	With respect to claim 19, Eggebrecht teaches is relied upon for the reasons and disclosures set forth above.  Eggebrecht further teaches wherein the sound-damping material (24) is arranged, so as to be elastically compressed by an obvious, but unspecified amount in the chamber (defined by chamber accommodating damping means #24) (See translation, page 6, ¶ #4, which discusses compression/preload of damping material #24).  
	Eggebrecht fails to explicitly teach wherein the sound-damping is elastically compressed by up to 10%, in the chamber.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the sound-damping is elastically compressed by up to 10%, in the chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Eggebrecht teaches at least some compression, and the limitation of “up to 10%” is vague in that there is no minimum explicitly defined, so that fact that Eggebrecht teaches compressing the sound damping material in an unspecified amount of compression renders obvious that the compression could be up to 10%, presumably inclusive of all values between zero and 10% given the vague language of the claim.
	With respect to claim 20, Eggebrecht teaches is relied upon for the reasons and disclosures set forth above.  Eggebrecht further teaches wherein the housing (8/22) has, opposite the separating plate (defined by unlabeled perforated plate within wedge portion #25) along the compressed-air stream, a base plate (22) with a multiplicity of exit openings (defined by unlabeled, but clearly seen holes in cover #22, depicted by white cross-hatching on corners of cover #22 in view of Figure 1 – see translation, page 6, ¶ #6) for the compressed-air stream.  
	Eggebrecht fails to explicitly teach wherein the exit openings are formed as a honeycomb pattern in the base plate.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the exit openings are formed as a honeycomb pattern in the base plate, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Eggebrecht.  Further, honeycomb shapes are well known and would have been an obvious matter of design choice to arrange the openings in a honeycomb pattern, or any other pattern shape.
	With respect to claim 26, Eggebrecht teaches wherein the exit openings (defined by unlabeled, but clearly seen holes in cover #22, depicted by white cross-hatching on corners of cover #22 in view of Figure 1 – see translation, page 6, ¶ #6) and/or the reinforcement elements are formed on the base plate (end plate of #22, opposite inlet channel #6) such that the compressed-air stream exits partially laterally in a radial direction.  
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eggebrecht (EP 2266854 A2 – see translation provided by Examiner) in view of Harting (WO 2009/152884 A2 – see translation provided by Examiner).
	With respect to claim 21, Eggebrecht teaches is relied upon for the reasons and disclosures set forth above.  Eggebrecht further teaches a base plate (end plate of #22, opposite inlet channel #6).  	
	Eggebrecht fails to teach wherein the base plate forms an indentation into the chamber.  
	Harting teaches a similar vehicle compressed air system noise damper (Figure 1), wherein a similar base plate (1a) component forms an indentation (3a) into the chamber (defined by chamber accommodating damping means #21) so as to direct airflow through the damper such that “an air flow is effectively conducted through the insulation means (see translation, page 4, last ¶).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Eggebrecht, with the apparatus of Harting such that an air flow is effectively conducted through the insulation means by incorporating the indentations/webs of Harting.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Eggebrecht (EP 2266854 A2 – see translation provided by Examiner) in view of McCombs (2004/0231913).
	With respect to claim 24, Eggebrecht teaches is relied upon for the reasons and disclosures set forth above.  Eggebrecht further teaches a housing (8/22) having exit openings (defined by unlabeled, but clearly seen holes in cover #22, depicted by white cross-hatching on corners of cover #22 in view of Figure 1 – see translation, page 6, ¶ #6) for the compressed-air stream.  
	Eggebrecht fails to teach further comprising: reinforcement elements, which are formed at at least one of the following positions on the housing: a connection region between the shoulder region and the inlet channel; annularly along an outer cylindrical periphery of the chamber, and/or at the exit openings; wherein the reinforcement elements include radial ribs and concentric ribs, between which the exit openings are formed.  
	McCombs teaches a similar noise damper (Figures 1-5, #10) for a compressed air device, further comprising: reinforcement elements (29), which are formed at at least one of the following positions on the housing (12): a connection region between the shoulder region and the inlet channel; annularly along an outer cylindrical periphery of the chamber, and/or at the exit openings; wherein the reinforcement elements (29) include radial ribs and concentric ribs, between which the exit openings are formed (when combined with Eggebrecht), so as to add strength to the muffler cap/housing ([0020]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Eggebrecht, with the apparatus of McCombs so as to add strength to the muffler cap/housing by incorporation of ribs.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Eggebrecht (EP 2266854 A2 – see translation provided by Examiner) in view of Weigel (DE102015111515 A1).
	With respect to claim 27, Eggebrecht teaches is relied upon for the reasons and disclosures set forth above.  Eggebrecht further teaches a separating plate (defined by unlabeled perforated plate within wedge portion #25) and a housing (8/22) having exit openings (defined by unlabeled, but clearly seen holes in cover #22, depicted by white cross-hatching on corners of cover #22 in view of Figure 1 – see translation, page 6, ¶ #6) for the compressed-air stream in a base plate (end plate of #22, opposite inlet channel #6).  
	Eggebrecht fails to teach wherein the housing is formed such that none of the exit openings are closer to the openings in the separating plate than the distance between the separating plate and the base plate.  
	Weigel teaches a similar a noise damper (Figure 1, #24) for a compressed-air system, for a brake system of a utility vehicle (see translation, page1, 3rd ¶ - page 2, 1st ¶), wherein the housing (40) is formed such that none of the exit openings (50) are closer to the openings in the separating plate (64, when combined) than the distance between the separating plate (64, when combined) and the base plate (44).  
	Because Eggebrecht and Weigel  teaches similar noise dampers for a compressed-air system, for a brake system of a utility vehicle having differing exit opening configurations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Eggebrecht, with the apparatus of Weigel so as to provide simple substitution of one know exit opening configuration for another, to provide the predictable result of either configuration allowing air to flor from the inlet channel, through the sound-damping material, and outlet through the exit openings to the atmosphere, as is accomplished by the configurations of both Eggebrecht and Weigel.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to noise damper for compressed air systems and a method fir the production of same are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837